 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5
                                                    ***
 6
      MICHAEL MCDONALD,                                   Case No. 2:18-cv-02271-GMN-BNW
 7
                             Plaintiff,
 8                                                        ORDER
             v.
 9
      CITY OF LAS VEGAS, et al.,
10
                             Defendants.
11

12

13           The United States Postal Service returned as undeliverable the court’s most recent mailing

14   in this case. (Mail Returned as Undeliverable (ECF No. 4).) Thus, it appears that Mr. McDonald

15   is no longer at the address on file with the court. Under Local Rule IA 3-1,

16           An attorney or pro se party must immediately file with the court written
             notification of any change of mailing address, email address, telephone number, or
17           facsimile number. The notification must include proof of service on each
             opposing party or the party’s attorney. Failure to comply with this rule may result
18           in the dismissal of the action, entry of default judgment, or other sanctions as
             deemed appropriate by the court.
19

20   Mr. McDonald must file a notice with his current address with the court by July 17, 2019. If Mr.

21   McDonald does not update his address by that date, the court will recommend dismissal of this

22   case.

23           IT IS SO ORDERED.

24

25           DATED: June 17, 2019

26

27
                                                          BRENDA WEKSLER
28                                                        UNITED STATES MAGISTRATE JUDGE
